Citation Nr: 1515303	
Decision Date: 04/09/15    Archive Date: 04/21/15

DOCKET NO.  11-29 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for tinnitus.  

2.  Entitlement to an initial compensable rating for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel

INTRODUCTION

The Veteran served on active duty from May 3, 1979, to May 31, 1979.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision entered in September 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, in which the Veteran's original claim for service connection for bilateral hearing loss was granted, with assignment of a 0 percent rating from March 2010, and his original claim for service connection for tinnitus was denied.  

Pursuant to his request, the Veteran was afforded a videoconference hearing before the Board in February 2015.  A transcript of that proceeding is of record.  


FINDINGS OF FACT

1.  The Veteran was exposed to inservice acoustic trauma and he has provided credible sworn testimony that his tinnitus originated in service following the firing of weaponry, with continuation thereof through the present.  

2.  By his oral statement received by the Board in February 2015 and later reduced to writing, the Veteran withdrew from appellate consideration the issue of his entitlement to an initial compensable rating for bilateral hearing loss.  


CONCLUSIONS OF LAW

1.  Tinnitus was incurred in service.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).

2.  The criteria for withdrawal of a substantive appeal as to the issue of the Veteran's entitlement to an initial compensable rating for bilateral hearing loss have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2014). 


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Service Connection:  Tinnitus

As the disposition herein reached is favorable to the Veteran-appellant, the need to discuss the VA's efforts to comply with VA's duties to notify and assist the Veteran, as codified in the United States Code and its implementing regulations, or as set forth in the body of law interpretive thereof, is obviated.  

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or from aggravation of a preexisting injury suffered or disease contracted in line of duty.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).  Disorders diagnosed after discharge may still be service connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d). 

The Veteran has provided written and oral testimony, including that offered by him at a Board hearing in early 2015, that he was subject to excessive noise levels in service in connection with weaponry fire.  The existence of acoustic trauma has previously been conceded by VA in connection with the grant of entitlement to service connection for hearing loss.  As well, credible sworn testimony and other statements are furnished by the Veteran that he began experiencing tinnitus following acoustic trauma at Fort Sill in Oklahoma and that his tinnitus persisted in the years thereafter and continued to the present.  While the Board notes that service treatment records are negative for complaints or findings of tinnitus and that a VA fee-basis examiner in August 2010 determined that a diagnosis of tinnitus was not in order based on the Veteran's statement to her that it had resolved long ago, the Veteran disputes that account provided by the contract examiner.  In fact, he denies ever having told that examiner that his tinnitus was no longer present and he reiterates that it bothers him on a daily basis.  

The Veteran's testimony and other statements are competent, credible, and probative, and notwithstanding the existence of evidence that does not support entitlement to the benefit sought, the Board finds that the record reasonably supports entitlement of the Veteran to service connection for bilateral tinnitus based on the Veteran's own testimony and other statements.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Service connection for bilateral tinnitus is thus warranted.  

Withdrawn Issue

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204. 

Here, the Veteran by way of his hearing testimony of February 2015, which was subsequently reduced to writing, withdrew from appellate consideration the issue of his entitlement to an initial compensable rating for bilateral hearing loss.  Hence, there remain no allegations of errors of fact or law for appellate consideration as to that matter, and as the Board does not have jurisdiction to review the appeal relating thereto, it must be dismissed. 



ORDER

Service connection for tinnitus is granted.  

The appeal involving the issue of the Veteran's entitlement to an initial compensable rating for bilateral hearing loss is dismissed. 





____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


